DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 2 of paragraph 79, “110” should be changed to “100”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 29, 30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judkins et al. (8,511,072).
Judkins et al. ‘072 teach a potable water reclamation device comprising a body (150) having a first end with an air inlet opening (110), an opposite end with an air outlet opening, a wall extending between the openings and having an internal hydrophilic capillary contacting surface (120) and an external collecting surface (180), and a liquid pump (177) that causes a pressure differential across the wall that draws water through pores extending from the internal to the external surfaces for collection in a container (170) (see figures 1, 2, col. 4, line 62 to col. 5, line 58).  The external surface can be stainless steel, which is hydrophobic (col. 5, line 59 to col. 6, line 9).  The wall is positioned perpendicular to the air flow in the body and gravity will inherently have an effect on water collection from the external surface.  
Claim(s) 1-3, 5, 6, 10, 29 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesten et al. (2002/0139127 A1).
Kesten et al. ‘127 teach a water removal device comprising a body (116) having a first end with an air inlet opening (132), an opposite end with an air outlet opening (139), a wall extending between the openings and having an internal hydrophilic capillary contacting surface (150) and an external hydrophobiccollecting surface (156), and an inlet fan (128) that inherently causes a pressure differential across the wall that draws water through pores extending from the internal to the external surfaces for collection in a container (114) (see figure, paragraphs 21, 28-31, 34-36).  The wall is positioned perpendicular to the air flow in the body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Judkins et al. ‘072 or Kesten et al. ‘127 in view of Abramov et al. (5,643,457).
Any one of Judkins et al. ‘072 or Kesten et al. ‘127 discloses all of the limitations of the claims except that the openings have a circular shape and that there are baffles in the body to direct air towards the second opening.  Abramov et al. ‘457 discloses a water recovery device that includes baffles (42,46) for directing air through a body from an inlet (43) to an outlet (44) (see abstract, figure 4).  It would have been obvious to one having ordinary skill in the art to modify the device of any one of Judkins et al. ‘072 or Kesten et al. ‘127 by using baffles to direct air flow in a desired direction.  Regarding the opening shape, it is assumed that the inlet and outlet openings have a circular shape, however this is not clearly disclosed.  It is submitted that one having ordinary skill in the art would have known to choose a flow opening shape that maximizes flow rate with less resistance and creation of pressure drops.
Allowable Subject Matter
Claims 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the arrangement of claim 23 wherein the first end has a first opening to receive fluid and a second opening to release air, and the second end having a third opening to release water, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 7, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose water extraction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl